                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                             CR119-039

RICKIE D.WILLIAMS




                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Clayton L. Jolly, III having made application to the Court for a leave of

absence, and it being evident from the application that the provisions of Local Rule 83.9

have been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Clayton L. Jolly, III be granted leave of

absence for the following periods: February 28, 2020 through March 5, 2020

and April 28,2020 through May 4,2020.

      SO ORDERED,this the cz^^^^av of January,2020.

                                        J. RANDAKHALL,t:HIEF JUDGE
                                .       UNI"^STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
